The opinion of the court was delivered,
by
Lowrie, C. J.
This is a case of foreign attachment in debt, and the plaintiffs below first filed a statement under the Act of 1806, and afterwards a declaration in assumpsit, and took judgment in default of an appearance. On account of this irregu*350larity, and other matters supposed to be irregularities, and on an allegation that the suit was brought in violation of an agreement to give the defendants time, the defendants moved to set aside the judgment and dissolve the attachment; and this was done.
This was going too far. We agree that for these causes the judgment might be set aside. But irregularities in obtaining a judgment are no cause for dismissing the suit, but only for correcting proceedings upon it. And the agreement to give time was a matter to be pleaded and tried in the regular way, and npt on a motion to dismiss the suit.
The judgment, so far as it dissolves the attachment, is reversed, and a procedendo awarded.